Citation Nr: 1811523	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  09-26 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.S. Mahoney, Associate Counsel 






INTRODUCTION

The Veteran served on active duty in the United States Air Force from October 1983 to February 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the of the Department of Veterans Affairs (VA) Regional Office (RO).

The Board remanded the issue for further development in September 2013, February 2016, and March 2017.


FINDING OF FACT

The Veteran's current psychiatric disorder did not have its clinical onset in service and is not otherwise related to active duty.


CONCLUSION OF LAW

The criteria for entitlement to service connection for an acquired psychiatric disorder, to include PTSD, are not met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.655 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

VA regulations provide that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(b). 

Pursuant to the March 2017 Board remand directives, the RO obtained updated VA treatment records, scheduled a VA examination, and sent a letter to the Veteran requesting authorization to obtain outstanding private treatment records.  See April 2017 letter.  In this regard, while VA has a duty to assist the Veteran in substantiating his claims, that duty is not a one-way street and it is important that he make efforts to assist VA in gathering evidence relevant to his claims.  Woods v. Gober, 14 Vet. App. 214, 224 (2000).

To the extent the Veteran's representative asserts that there has been insufficient notice to the Veteran of the result of his failure to report to the VA examination under 38 C.F.R. § 3.655(b), the Board emphasizes that the February 2016 and March 2017 remands informed the Veteran of the consequences if he failed without good cause to report for a scheduled examination, that his claim would be decided on the evidence of record and also provided notice of the provisions of 38 C.F.R. § 3.655(b).  

The Veteran's representative also contends that there is no proof that the Veteran was ever properly informed of his scheduled VA examination, and therefore, he has shown good cause for this failure to report.  Failure to receive notice of an examination could provide good cause for the failure to report.  See Kyhn v. Shinseki, 716 F.3d 572 (Fed. Cir. 2013).  Although the claims file does not include a copy of the letter notifying the Veteran of the date of his scheduled VA examination, this fact alone does not constitute good cause for failure to report.  

The claims file does not include a copy of the letter notifying the Veteran of the date of the scheduled 2017 VA examination.  However, the Board notes that the claims file does contain a March 2016 document showing a requested VA examination and includes the Veteran's last known address of record.  The Veteran refused this examination and requested that it be postponed until he finished chemotherapy.  The claims file does not include a copy of the letter notifying the Veteran of the date of the scheduled 2016 VA examination.  However, the claims file contains the March 2016 examination request, and that document shows the same address as reflected in the June 2017 document requesting the VA examination.  Moreover, the Board observes that the first VA examination request in November 2013 shows the same address as found on the 2016 and 2017 requests.  Further, the Board also notes that the Veteran failed to report to the 2014 examination and that his representative raised the same contentions for his failure to report as in the December 2017 Brief.  See January 2016 Brief.  Accordingly, the Board finds that the Veteran received sufficient notification in advance of the VA examination scheduled on June 26, 2017.  

As explained to the Veteran in the September 2013, February 2016, and March 2017 remands, the Board found that an examination was necessary to decide his claim, as the evidence of record was not sufficient.  Neither the Veteran nor his representative has provided an explanation for the Veteran's failure to appear at the examination, other than alleging he did not receive notification.  Thus, the Board finds that the provisions of 38 C.F.R. § 3.655(b) apply, and that the Veteran's claim will be rated based on the evidence of record.

PTSD

The Veteran is seeking service connection for an acquired psychiatric condition which he asserts is related to his active duty service.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection for PTSD has unique evidentiary requirements.  It generally requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

Regarding the first element of service connection, the evidence of a current acquired psychiatric disorder is not in dispute, as the Veteran has been diagnosed with bipolar disorder, depressive disorder not otherwise specified, mixed antisocial and borderline personality disorder, PTSD, substance induced mood disorder, benzodiazepine abuse, THC abuse, opioid dependence, alcohol dependence, sedative dependence, and nicotine dependence.  See August 2008, November 2008, February 2009, September 2010 VA treatment records.  The Board notes that service connection on a direct basis for substance abuse is precluded.  See 38 C.F.R. § 3.301.  Accordingly, the first element, a current disability, is established for all disorders other than those involving substance abuse.

Turning to the second element, in-service incurrence of a disease or injury, the Veteran's service treatment records (STRs) indicate psychiatric treatment and assessments for personal and job stress, a personality problem of an obsessive compulsive type, mixed personality disorder with antisocial and passive-aggressive features, depression, insomnia, psychoactive substance use disorder, alcohol abuse and dependence, somatoform disorder, adjustment disorder, depressive reaction, and a tendency towards anorexia.  See January 1985, March 1985, June 1985, and November1985 STRs.  The Veteran's mixed personality disorder with antisocial and passive aggressive features was found to be of sufficient severity that it would significantly impair his ability to function in the military and it was noted that the condition existed prior to service.  See November 1985 STR.  As a result, he was discharged from the military for a character and behavior disorder that would interfere with service.  See January 1986 STR.  As such, element two is met. 

Regarding the final element, a nexus to service is not established, as there is no competent opinion of record relating the Veteran's currently diagnosed psychiatric disorders to military service.  This is precisely why the Board requested a VA examination and medical opinion in this case.  Throughout the period on appeal, the Veteran was scheduled for a VA examination three times.  However, the duty to assist has been frustrated every time by the Veteran's failure to report to the VA examination needed to produce evidence essential to his claim for service connection.  If the Veteran believes that he is entitled to service connection for a psychiatric disorder, he must at least fulfill his minimal obligation of reporting for a VA medical examination when it is scheduled.  As already noted, when entitlement to an original compensation claim cannot be established without a VA examination and a claimant, without good cause, fails to report for such an examination, the claim shall be rated on the evidence of record.  38 C.F.R. § 3.655.  As such, due to the Veteran's lack of cooperation in appearing for scheduled VA examinations, the Board was unable to obtain medical evidence that is relevant to the claim.  There otherwise is no competent and persuasive evidence showing that the Veteran's psychiatric disorder is related to service or to any event of service.

To the extent that the Veteran relates his psychiatric disorders to service, the Board finds that he is not competent to do so, as the determination as to the etiology of a psychiatric disorder is a complex medical question that is beyond the ken of a layperson.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Accordingly, for reasons outlined above, the preponderance of the evidence is against the claim of service connection for an acquired psychiatric disorder, to include PTSD.  As such, the benefit of the doubt doctrine is not for application, and service connection must be denied.


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, is denied.



____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


